The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 29 September 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 15, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “determining a performance requirement based on the hardware specifications of the device; acquiring a set of machine learning models, the set of machine learning models including: a first machine learning model having a first set of layers; and a teacher model; deleting one or more layers of the first set of layers from the first machine learning model, resulting in a student model with a pruned set of layers; training the student model based on: training data; and the teacher model; evaluating a performance of the student model; comparing the performance of the student model and the performance requirement; and determining, based at least on the comparing, to select a model having a highest performance” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “acquiring”, “deleting”, “training”, “evaluating”, “comparing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data analysis could obtain statistical prediction models from a list of models and simplify the model based on input data according to certain performance metrics. ), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional element: (a) using generic computer elements (like CPU, computer executing program stored in computer readable media); (b) “receiving hardware specifications of a device …” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 8 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data I/O is insignificant extra-solution activity and/or WURC , hence does not add anything significant to the abstract idea. The claim is not patent eligible.

(Dependent claims) 
Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas. 
With regards to claim 2 / 9 / 16, the claim recites further limitation “further comprising receiving an additional performance requirement from a user”, which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claims 3-5, 7 / 10-12, 14 / 17-18, 20, the claim recites further limitation on model handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 6 / 13 / 19, the claim recites further limitation “inputting training data into the student model and the teacher model; receiving a student feature from the student model; receiving a teacher feature from the teacher model”, which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 10-12, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al., US-PGPUB NO.20200364573A1 [hereafter Ramachandran] in view of Yang, et al., “NetAdapt: Platform-Aware Neural Network Adaptaion for Mobile Application”, ECCV 2018 [hereafter Yang].

With regards to claim 1, Ramachandran teaches 
“A method of selecting a machine learning model comprising: …. acquiring a set of machine learning models (Ramachandran, [0059], ‘provides scalability across different CNN models (e.g., VGGnet 16, Densenet, Resnet, etc.)), the set of machine learning models including: a first machine learning model having a first set of layers; and a teacher model; deleting one or more layers of the first set of layers from the first machine learning model, resulting in a student model with a pruned set of layers (Ramachandran, FIG.4C, [0050]-[0056] shows layer pruning for NN, e.g., [0053], ‘In WMP greedy strategies, layers are pruned sequentially …’,

    PNG
    media_image1.png
    456
    693
    media_image1.png
    Greyscale

); training the student model based on: training data; and the teacher model; evaluating a performance of the student model; comparing the performance of the student model and the performance requirement; and determining, based at least on the comparing, to select a model having a highest performance” (Ramachandran, FIG.6, [0061],

    PNG
    media_image2.png
    205
    494
    media_image2.png
    Greyscale

[0065], ‘the m filters of the skip layer being pruned which have the highest saliency score (as determined in step 4) are retained, and the rest are pruned …’, and [0073], ‘In some implementations, an example process for selecting layers to be pruned can be formulated as a problem of identifying layers contributing to maximum FLOPs reduction’)”.
Ramachandran does not explicitly detail “receiving hardware specifications of a device; determining a performance requirement based on the hardware specifications of the device”.
However Yang teaches “receiving hardware specifications of a device; determining a performance requirement based on the hardware specifications of the device (Yang, FIG.1, 3 Methodology: NetAdapt, ‘We proposed an algorithm, called NetAdapt, that will allow a user to automatically simplify a pretrained network to meet the resource budget of a platform’,

    PNG
    media_image3.png
    608
    845
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ramachandran and Yang before him or her, to modify the Neural Network pruning system & method of Ramachandran to include device consideration as shown in Yang.   
The motivation for doing so would have been for adapting pre-trained deep neural network to mobile platform (Yang, Abstract). 

With regards to claim 3, Ramachandran in view of Yang teaches 
“The method of claim 1, wherein the deleting one or more layers includes: P201909208US01Page 43 of 49determining, based on the performance requirement, a number of layers to delete; selecting the one or more layers based on the number; and deleting the selected layers (Ramachandran,[0128], ‘randomly choosing 5 layers with a constraint of choosing at least 2 contiguous layers’).”

With regards to claim 4, Ramachandran in view of Yang teaches 
“The method of claim 3, wherein the one or more layers are selected at random (Ramachandran,[0128], ‘randomly choosing 5 layers with a constraint of choosing at least 2 contiguous layers’).”

With regards to claim 5, Ramachandran in view of Yang teaches 
“The method of claim 1, wherein the deleting one or more layers includes deleting one or more blocks, each block including a continuous set of layers (Ramachandran,[0128], ‘randomly choosing 5 layers with a constraint of choosing at least 2 contiguous layers’).”

Claims 8, 10-12, 15, 17-18 are substantially similar to claims 1, 3-5. The arguments as given above for claims 1, 3-5 are applied, mutatis mutandis, to claims 8, 10-12, 15, 17-18, therefore the rejection of claims 1, 3-5 are applied accordingly.

The combined teaching described above will be referred as Ramachandran + Yang hereafter.

Claims 2, 6-7, 9, 13-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al., US-PGPUB NO.20200364573A1 [hereafter Ramachandran] in view of Yang, et al., “NetAdapt: Platform-Aware Neural Network Adaptaion for Mobile Application”, ECCV 2018 [hereafter Yang] and Mallya et al., US-PGPUB NO.20210142177A1 [hereafter Mallya].
Moustafa et al., US20220126864A1 [hereafter Moustafa].

With regards to claim 2, Ramachandran + Yang teaches 
“The method of claim 1”
Ramachandran + Yang does not explicitly detail “further comprising receiving an additional performance requirement from a user, wherein the comparing further includes comparing the performance of the student model and the additional performance requirement”.
However Mallya teaches “further comprising receiving an additional performance requirement from a user (Mallya, [0145], ‘In at least one embodiment, user input is received from input devices’), wherein the comparing further includes comparing the performance of the student model and the additional performance requirement (Mallya, FIG.1A,B, 

    PNG
    media_image4.png
    633
    789
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ramachandran + Yang and Mallya before him or her, to modify the Neural Network pruning system & method of Ramachandran + Yang to include user inputs as shown in Mallya.   
The motivation for doing so would have been for neural network training (Mallya, Abstract). 

With regards to claim 6, Ramachandran + Yang teaches 
“The method of claim 1”
Ramachandran + Yang does not explicitly detail “wherein the training includes: inputting training data into the student model and the teacher model; receiving a student feature from the student model; receiving a teacher feature from the teacher model; performing a first comparison between the student feature and the teacher feature; receiving a student output from the student model; performing a second comparison between the student output and the training data; and adjusting at least one layer of the pruned set of layers of the student model based on the first comparison and the second comparison”.
However Mallya “wherein the training includes: inputting training data into the student model and the teacher model; receiving a student feature from the student model (Mallya, FIG.1A,B,

    PNG
    media_image4.png
    633
    789
    media_image4.png
    Greyscale

); receiving a teacher feature from the teacher model; performing a first comparison between the student feature and the teacher feature; receiving a student output from the student model (Mallya, FIG.4,5, [0053], ‘In at least one embodiment, such technique can cause this trained network to produce images corresponding to previously-learned concepts, patterns, features, or other such relationships’, [0061], ‘In at least embodiment, a mean  and variance can be computed for each channel or feature in a neural network’); performing a second comparison between the student output and the training data; and adjusting at least one layer of the pruned set of layers of the student model based on the first comparison and the second comparison (Mallya, FIG.4,5, [0074], ‘If a neural network does not correctly label input, then errors between a correct label and a predicted label are analyzed, and weights are adjusted for each feature during a backward propagation phase until a DNN correctly label input and output inputs in a trained dataset’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ramachandran + Yang and Mallya before him or her, to modify the Neural Network pruning system & method of Ramachandran + Yang to include training student model as shown in Mallya.   
The motivation for doing so would have been for neural network training (Mallya, Abstract). 

With regards to claim 7, Ramachandran + Yang teaches 
“The method of claim 1”
Ramachandran + Yang does not explicitly detail “wherein each of the set of machine learning models are selected from a model repository”.
However Mallya teaches “wherein each of the set of machine learning models are selected from a model repository (Mallya, FIG.6, [0079], ‘obtain an appropriate trained network, such as a trained deep neural network (DNN) as discussed herein, from model repository 616’,

    PNG
    media_image5.png
    698
    473
    media_image5.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ramachandran + Yang and Mallya before him or her, to modify the Neural Network pruning system & method of Ramachandran + Yang to include model repository as shown in Mallya.   
The motivation for doing so would have been for neural network training (Mallya, Abstract). 


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128